Petitioner’s unopposed application under CPLR article 78, in the nature of mandamus, to authorize the employment of investigative services pursuant to article 18-B, § 722-c of the County Law to aid in his defense to an underlying criminal action, is unanimously granted, without costs, to the extent only of referring the same for review, evaluation and determination by the Hon. Peter J. McQuillan, Administrative Judge of the Supreme Court, Criminal Branch, New York County. (Cfi, the recently promulgated 22 NYCRR 127.2 [a] and the reference therein to "a person providing investigative * * * services”.) Concur—Ellerin, J. P., Wallach, Kupferman and Ross, JJ.